DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant amendment filed 12/23/2020 has been entered and is currently under consideration.  Claims 22-41, 44-46, and 52 remain pending in the application.  Newly added claim 52 is included in Group III.
Election/Restrictions
The claims of Group II have been canceled and traversal of these claims are moot.  Applicant's election with traverse of Group I, claims 22-41 in the reply filed on 12/23/2020 is acknowledged.  The traversal is on the ground(s) that Group III, .  This is not found persuasive because while Group III has been amended to recite the subject matter of Group I, Groups I and III do not contain any shared special technical features.  Since all the features of at least Group I is taught (see art rejection below), Group I does not contain any special technical features.  Since Group I does not contain any special technical features, it cannot share any special technical features with Group III.
The requirement is still deemed proper and is therefore made FINAL.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: air duct 524.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities:
Reference number 1 designates both a hopper and apparatus.
6 designates a pump inlet and pump housing.
7 designates a pump inlet and a pump outlet.
10 designates a bearing and mould cavities.
31 designates a housing and pressure chamber.
32 designates a chamber and lateral walls.
33 designates lateral walls and end walls.
34 designates a bottom wall and short end wall.
252 designates a first storage tank and a second pressurized air storage tank 252.
In page 54, ln 6, mould drum 100 should read mould drum 400
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 22-41 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "generally parallel" in claim 22 is a relative term which renders the claim indefinite.  The term "generally parallel" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
The term "generally opposite" in claim 22 is a relative term which renders the claim indefinite.  The term "generally opposite" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
The term "about" in claim 37 is a relative term which renders the claim indefinite.  The term "about" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim 41 is rendered indefinite because it is not clear if the claimed installation requires the recited lever arm.  While the lever arm is recited as intended use, it is also required to be connected to claimed structure such as the frame and plunger.  The examiner suggests usage of the term “comprise” to clarify the matter.
All claims dependent on the above rejected claims are rejected as well because they include all the limitations of the rejected claims.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 22-26, 31, and 37-40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Van Zoelen et al. (US 2015/0208674 of record) hereinafter Van Zoelen in view of Lindee et al (US 2008/0233228) hereinafter Lindee.
Regarding claim 22
An installation for moulding of three dimensional products from a mass of pumpable foodstuff material (Fig 1: system 1; [0083]), wherein the installation comprises:
a feed pump for the foodstuff mass (Fig 1: pump system 10; [0010-0011, 0088-0091]);
a feed pump drive ([0089]); and
a moulding device (Fig 1: moulding device 30) comprising: a frame ([0098]); a mobile mould member having multiple mould cavities (Fig 1: moulding drum 36, mold cavities 44), each having a filling opening for the introduction of foodstuff mass into the mould cavity (Fig 1: mould cavity opening 46), wherein the mould member is movably supported by the frame to move along a path ([0098]), and wherein multiple mould cavities are arranged in a pattern that includes mould cavities arranged at distinct positions in a perpendicular axis direction which is perpendicular to the path of the mould member ([0099-0100]);
a mould member drive adapted to move the mould member along said path ([0098]); and
a mass feed member arranged at a fill position relative to the path of the mobile mould member (Fig 1,2: housing of valve manifold 21; [0094]), which mass feed member is connected to an outlet of the feed pump, said mass feed member having a housing defining an elongated chamber with a longitudinal chamber axis extending in said perpendicular axis direction, said housing having a pair of spaced apart long lateral walls having a length and generally parallel to said longitudinal chamber axis (Fig 2; walls with openings 19 connected to the pump chambers 12), short end walls interconnecting said lateral walls at respective longitudinal ends thereof (although not explicitly shown in the figures, to house the valve member 22 of Fig 3, an extended housing with short end walls would be required), a bottom wall facing the mould member (Fig 2: wall with outlet 25),
wherein said bottom wall is provided with a discharge mouth formed by one or more discharge openings spanning the path of said multiple mould cavities in said perpendicular axis direction, so that foodstuff mass flows into said mould cavities via said discharge mouth during operation of the moulding device (Fig 1, 2: outlet 25; [0095, 0098, 0101]),
wherein the mass feed member is provided with a single elongated plunger that is slidably received in said chamber (Fig 1: plunger 16), sliding between said lateral walls and said end walls, 
wherein the installation comprises a plunger pressurizing assembly adapted to cause said plunger to be biased towards said bottom wall at a controllable pressure ([0089]),
wherein at least one lateral wall is provided with an introduction mouth for introduction of food stuff mass into the chamber by means of said feed pump (Fig 1: opening 8), said introduction mouth being formed by one or more introduction openings spanning at least a major portion of the length of said lateral wall, said lateral walls and end walls each having a portion that extends above said introduction mouth (Fig 1),
Van Zoelen does not teach wherein the installation comprises a plunger position sensor that is adapted to provide a plunger position signal corresponding to one or more positions of said plunger,
wherein the installation comprises a controller which is linked to said plunger pressurizing assembly, to said plunger position sensor, and to said feed pump, which controller is adapted to input a target fill pressure for the foodstuff mass in the chamber of the mass feed member and/or in the mould cavities,
wherein the controller is adapted to operate the plunger pressurizing assembly such that said foodstuff mass within said chamber is kept pressurized at a substantially constant pressure by means of said single elongated plunger on the basis of the inputted target fill pressure, and
wherein said controller is adapted to control the introduction of foodstuff mass into the chamber by means of said feed pump on the basis of the plunger position signal, wherein said introduction of foodstuff mass by means of the feed pump causes the plunger to move away from the bottom wall, when said plunger reaches a predetermined lower position near or at a lower limit of said range of travel and said introduction by means of said feed pump being stopped when said plunger reaches an upper position near or at an upper limit of said range of travel.
In the same field of endeavor regarding food molding, Lindee teaches a plunger position sensor adapted to provide a plunger position signal corresponding to one or more positions of said plunger (linear displacement sensor 75, plunger 68; [0091-0097]), a controller which is linked to said plunger pressurizing assembly, to said plunger position sensor, and to said feed pump, which controller is 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the plunger system as taught by Van Zoelen with the plunger sensor and machine control as taught by Lindee in order to provide accurate and precise control over the operation of the plungers.
Furthermore, in regards to the functional limitations of the claimed apparatus, "apparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990).  A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  Functional claim language that is not limited to a specific structure covers all devices that are capable of performing the recited function.  See MPEP 2114.
Since the prior art apparatus teaches the claimed structure, one of ordinary skill in the art would reasonably expect the prior art apparatus to be capable of performing the claimed functions as well.
Regarding claim 23
Van Zoelen further teaches wherein said plunger has an imaginary unobstructed projection on said bottom wall seen in direction of travel of said plunger, and wherein said discharge mouth is located fully within said imaginary unobstructed projection of said plunger (Fig 1, 2).
Regarding claim 24, Van Zoelen in view of Lindee teaches the installation of claim 22.
Lindee further teaches wherein said direction of travel of the plunger is perpendicular to said bottom wall of said housing (Fig 5: wall 94).
Regarding claim 25, Van Zoelen in view of Lindee teaches the installation of claim 22.
Van Zoelen further teaches wherein said introduction mouth is a singular elongated slotted passage or a series of passages distributed along the length of the lateral wall ([0103]).
Regarding claim 26, Van Zoelen in view of Lindee teaches the installation of claim 22.
Van Zoelen further teaches wherein said pressurizing assembly comprises one or more pneumatic actuators ([0089]).
Regarding claim 31, Van Zoelen in view of Lindee teaches the installation of claim 22.
Van Zoelen further teaches wherein the mould member is a mould drum, which mould drum has an outer circumferential drum surface and a horizontal longitudinal drum rotation axis, wherein the drum is rotatably supported by the frame to revolve about the horizontal axis by a drive of said mould drum, wherein the mould drum has in said drum surface said pattern of multiple mould cavities, which pattern includes multiple rows of mould cavities, which rows are spaced apart in circumferential direction and each extend generally parallel to said drum rotation axis, wherein each row comprises multiple cavities at said distinct perpendicular axis positions ([0098-0100]).
Regarding claim 37, Van Zoelen in view of Lindee teaches the installation of claim 22.
Van Zoelen further teaches wherein said one or more introduction openings combined having a length of about the length of the chamber (Fig 1).
Regarding claim 38, Van Zoelen in view of Lindee teaches the installation of claim 22.
Van Zoelen further teaches wherein the positions of said plunger include an upper position and a lower position of said plunger ([0089]).
Regarding claim 39
Lindee further teaches wherein a computerized controller is programmed to operate the plunger pressurizing assembly ([0091-0097, 0139, 0141, 0155, 0176-0178]).
Regarding claim 40, Van Zoelen in view of Lindee teaches the installation of claim 22.
Lindee further teaches wherein the controller the introduction of foodstuff when said plunger reaches a predetermined lower position near or at a lower limit of said range of travel and said introduction being stopped when said plunger reaches an upper position near or at an upper limit of said range of travel ([0091-0097, 0139, 0141, 0155]).
Furthermore, in regards to the functional limitations of the claimed apparatus, "apparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990).  A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  Functional claim language that is not limited to a specific structure covers all devices that are capable of performing the recited function.  See MPEP 2114.
Since the prior art apparatus teaches the claimed structure, one of ordinary skill in the art would reasonably expect the prior art apparatus to be capable of performing the claimed functions as well.
Claims 27-30 and 32-36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Van Zoelen in view of Lindee as applied to claims 22 and 32 above, and further in view of Lok et al. (WO2015/012690 of record with reference made to US equivalent US2016/0374357) hereinafter Lok.
Regarding claim 27, Van Zoelen in view of Lindee teaches the installation of claim 22.
Van Zoelen in view of Lindee does not teach wherein said bottom wall has a slot wherein an exchangeable discharge mouth body is received so as to allow exchange of one discharge mouth body for another discharge mouth body having a different discharge mouth.
In the same field of endeavor regarding molding foods, Lok teaches a slot for an exchangeable mouth body for the motivation of matching different mouth bodies with different mold cavities (Fig 13, 14: mouth body 115; [0301]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the bottom wall as taught by Van Zoelen in view of Lindee with the slot and exchangeable mouth body as taught by Lok in order to match different mouth bodies with different mold cavities.
Regarding claim 28, Van Zoelen in view of Lindee teaches the installation of claim 22.
Van Zoelen in view of Lindee does not teach wherein the bottom wall of said housing of said mass feed member is provided with an orificed mouth body having multiple outlet orifices forming the discharge mouth so that said foodstuff mass flows into each mould cavity via multiple outlet orifices.
Lok teaches a mouth body having multiple orifices for the motivation of allowing the mass to flow into a mould cavity via said multiple outlet orifices ([0019]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the bottom wall as taught by Van Zoelen in view of Lindee with the mouth body having multiple orifices as taught by Lok in order to allow the mass to flow into a mould cavity via said multiple outlet orifices.
Regarding claim 29, Van Zoelen in view of Lindee and Lok teaches the installation of claim 28.
Lok further teaches wherein the orificed mouth body is associated with an orificed valve plate having multiple orifices, which valve plate is movable by a valve plate actuator in its plane between opened and closed positions wherein said orifices are respectively aligned and non-aligned with said orifices in said mouth body ([0028-0029, 0358]).
Regarding claim 30, Van Zoelen in view of Lindee and Lok teaches the installation of claim 29.
Van Zoelen further teaches wherein said multiple mould cavities are arranged in one or more rows of multiple mould cavities, where each row is arranged perpendicular to the path of the mould member ([0100]).
Van Zoelen in view of Lindee and Lok does not teach wherein said controller is linked to said valve plate actuator and is adapted to bring said valve in opened position when a row of mould cavities is aligned with said orificed mouth body so that said pressurized foodstuff mass flows into said row of mould cavities and adapted to bring said valve in closed position after filling of said row of mould cavities has been completed.
However, Lok teaches a controller and linking the controller to various subcomponents to control the functions of the apparatus ([0238]).
Lok further teaches a valve plate actuator that is adapted to bring said valve in opened position when a row of mould cavities is aligned with said orificed mouth body so that said pressurized foodstuff mass flows into said row of mould cavities and adapted to bring said valve in closed position after filling of said row of mould cavities has been completed ([0028]).
While Lok does not specifically state that the controller controls the claimed functions, it has been held that that broadly providing an automatic or mechanical means to replace a manual activity which accomplished the same result is not sufficient to distinguish over the prior art.  See In re Venner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958) and MPEP 2144.04(III).
Therefore it would have been obvious to have the controller as taught by Van Zoelen in view of Lindee and Lok to control the functions of the valve actuator as taught by Lok since it has been held that broadly that providing an automatic or mechanical means to replace a manual activity which accomplished the same result is obvious to one skilled in the art.
Regarding claim 32, Van Zoelen in view of Lindee teaches the installation of claim 31.
Van Zoelen in view of Lindee does not teach wherein said controller is linked to said drive of said mould drum, and wherein said controller is adapted to stop or lower rotation speed when said row of mould cavities is aligned with said discharge mouth.
Lok teaches linking the controller with the mould drum drive to control operation of the mold drum ([0238]).  
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the controller as taught by Van Zoelen in view of Lindee to control the mould drum drive as taught by Lok in order to control operation of the mold drum.
Van Zoelen in view of Lindee and Lok does not explicitly recite wherein said controller is adapted to stop or lower rotation speed when said row of mould cavities is aligned with said discharge mouth.
However, "apparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990).  A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be 
Since the prior art apparatus teaches the claimed structure, one of ordinary skill in the art would reasonably expect the prior art apparatus to be capable of performing the claimed functions as well.
Regarding claim 33, Van Zoelen in view of Lindee teaches the installation of claim 22.
Van Zoelen further teaches wherein said housing of the mass feed member has an introduction mouth in each lateral wall thereof, wherein a valve is associated with each of said introduction mouths, which valve is operable to open and close said introduction mouth (valve plate 22; [0095-0096]).
Van Zoelen in view of Lindee does not teach said valve comprising a valve actuator.
Lok teaches valve actuator for controlling valve plates ([0358-0359]).
It would have been obvious to one of ordinary skill prior to the effective filing date of the claimed invention to have modified the valves as taught by Van Zoelen in view of Lindee with the valve actuators as taught by Lok in order to control the valves.
Regarding claim 34, Van Zoelen in view of Lindee and Lok teaches the installation of claim 33.
Van Zoelen further teaches wherein a first piston pump is mounted onto a first lateral wall of said housing and a second piston pump is mounted onto a second lateral wall of said housing, wherein each of said first and second piston pumps has a single pump piston that is reciprocable in a pump chamber ([0089]).
Regarding claim 35, Van Zoelen in view of Lindee and Lok teaches the installation of claim 34.
Van Zoelen further teaches wherein said first and second piston pumps are arranged in a V relative to said mass feed member housing, and wherein said first and second piston pumps are each connected to a respective inlet duct (Fig 1: hopper 3).
Regarding claim 36, Van Zoelen in view of Lindee and Lok teaches the installation of claim 35.
Van Zoelen further teaches wherein said inlet ducts are arranged in an inverted V and adjoin at a common hopper at their upper ends, which hopper is adapted to receive therein a supply of a foodstuff mass (Fig 1: hopper 3).
Claim 41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Van Zoelen in view of Lindee as applied to claim 22 above, and further in view of Chen (US 6120258).
Regarding claim 41, Van Zoelen in view of Lindee teaches the installation of claim 26.
Van Zoelen in view of Lindee does not teach wherein the one or more pneumatic actuators engage on a lever arm structure that is hinged to the frame at a hinge point, said lever arm structure being connected to said plunger so as to obtain amplification of a force exerted by said pneumatic actuators.
In art attempting to solve the same problem of pump actuation, Chen teaches a piston pump that is actuated by a lever arm structure that is hinged to a frame at a hinge point, said lever arm structure being connected to said plunger so as to obtain amplification of a force exerted by an actuator for the motivation of providing an easy to operate pump (Fig 3: lever 22, mounting frame 21, piston 26, hinge member 24; Col 1, ln 32-35, Col 4, ln 14-25).
It would have been obvious to one of ordinary skill prior to the effective filing date to have modified the plunger and actuator as taught by Zoelen in view of Lindee to include a lever arm structure and hinge as taught by Chen in order to provide an easy to operate pump.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER A WANG whose telephone number is (571)272-5361.  The examiner can normally be reached on M-Th 8 am-4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through 






/ALEXANDER A WANG/Examiner, Art Unit 1741                                                                                                                                                                                                        

/TIMOTHY KENNEDY/Primary Examiner, Art Unit 1743